                     1    THOMAS A. WOODS (SB #210050)
                          thomas.woods@stoel.com
                     2    NICHOLAS D. KARKAZIS (SB #299075)
                          nicholas.karkazis@stoel.com
                     3    STOEL RIVES LLP
                          500 Capitol Mall, Suite 1600
                     4    Sacramento, CA 95814
                          Telephone: 916.447.0700
                     5    Facsimile: 916.447.4781

                     6    Attorneys for Defendants
                          EDWARD ROE and POWER BUSINESS
                     7    TECHNOLOGY, LLC

                     8

                     9                                         UNITED STATES DISTRICT COURT

                    10                                    EASTERN DISTRICT OF CALIFORNIA

                    11    ZOOM IMAGING SOLUTIONS, INC.,                           Case No. 2:19-cv-01544-WBS-KJN

                    12                            Plaintiff,                      STIPULATED PROTECTIVE ORDER

                    13              v.

                    14    EDWARD ROE; MAXWELL RAMSAY; JON                         Complaint Filed: August 9, 2019
                          CROSSEN; CORINNE FUERST; ANDREW
                    15    ALSWEET; KEVIN TOON; JASON
                          PEEBLER; ABIGAIL NEAL; POWER
                    16    BUSINESS TECHNOLOGY, LLC; BRYAN
                          DAVIS; MAURA LOPEZ; JEFFREY
                    17    ORLANDO; JESSICA HINTZ and DOES 1
                          through 100, inclusive,
                    18
                                                  Defendants.
                    19

                    20
                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
S TOE L R IVES LLP
ATTO RNEY S AT LAW
   SACRA M E NT O
                          STIPULATED PROTECTIVE ORDER                       -1-                     2:19-CV-01544-WBS-KJN

                         105794104.1 0069594- 00002
                     1                                     STIPULATED PROTECTIVE ORDER

                     2   1.       PURPOSES AND LIMITATIONS
                     3            Disclosure and discovery activity in this action are likely to involve production of confidential,
                     4   proprietary, or private information for which special protection from public disclosure and from use for
                     5   any purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby
                     6   stipulate to and petition the court to enter the following Stipulated Protective Order. The parties
                     7   acknowledge that this Order does not confer blanket protections on all disclosures or responses to
                     8   discovery and that the protection it affords from public disclosure and use extends only to the limited
                     9   information or items that are entitled to confidential treatment under the applicable legal principles. The
                    10   parties further acknowledge, as set forth in Section 13.3, below, that this Stipulated Protective Order does
                    11   not entitle them to file confidential information under seal; Civil Local Rule 141 sets forth the procedures
                    12   that must be followed and the standards that will be applied when a party seeks permission from the court
                    13   to file material under seal.
                    14
                         2.       DEFINITIONS
                    15
                                  2.1       Challenging Party: a Party or Non-Party that challenges the designation of information or
                    16
                         items under this Order.
                    17
                                  2.2       “CONFIDENTIAL” Information or Items: information (regardless of how it is generated,
                    18
                         stored or maintained) or tangible things that qualify for protection under Federal Rule of Civil Procedure
                    19
                         26(c).
                    20
                         2.3    Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well as their
                    21   support staff).

                    22            2.4       Designating Party: a Party or Non-Party that designates information or items that it

                    23   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

                    24            2.5       Disclosure or Discovery Material: all items or information, regardless of the

                    25   medium or manner in which it is generated, stored, or maintained (including, among other things,

                    26   testimony, transcripts, and tangible things), that are produced or generated in disclosures or

                    27   responses to discovery in this matter.

                    28   ///
S TOE L R IVES LLP
ATTO RNEY S AT LAW
                          [PROPOSED] STIPULATED PROTECTIVE
   SACRA M E NT O         ORDER
                                                                               -2-                           2:19-CV-01544-WBS-KJN

                         105794104.1 0069594- 00002
                     1            2.6       Expert: a person with specialized knowledge or experience in a matter pertinent to

                     2   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

                     3   consultant in this action.

                     4            2.7       House Counsel: attorneys who are employees of a party to this action. House

                     5   Counsel does not include Outside Counsel of Record or any other outside counsel.

                     6            2.8       Non-Party: any natural person, partnership, corporation, association, or other legal

                     7   entity not named as a Party to this action.

                     8            2.9       Outside Counsel of Record: attorneys who are not employees of a party to this

                     9   action but are retained to represent or advise a party to this action and have appeared in this action

                    10   on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

                    11            2.10      Party: any party to this action, including all of its officers, directors, employees,

                    12   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

                    13            2.11      Producing Party: a Party or Non-Party that produces Disclosure or Discovery

                    14   Material in this action.

                    15            2.12      Professional Vendors: persons or entities that provide litigation support services

                    16   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

                    17   storing, or retrieving data in any form or medium) and their employees and subcontractors.

                    18            2.13      Protected Material: any Disclosure or Discovery Material that is designated as

                    19   “CONFIDENTIAL.”

                    20            2.14      Receiving Party: a Party that receives Disclosure or Discovery Material from a
                    21   Producing Party.

                    22   3.       SCOPE

                    23            The protections conferred by this Stipulation and Order cover not only Protected Material

                    24   (as defined above), but also (1) any information copied or extracted from Protected Material; (2) all

                    25   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

                    26   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
                    27   However, the protections conferred by this Stipulation and Order do not cover the following

                    28   information: (a) any information that is in the public domain at the time of disclosure to a Receiving
S TOE L R IVES LLP
ATTO RNEY S AT LAW
                          [PROPOSED] STIPULATED PROTECTIVE
   SACRA M E NT O         ORDER
                                                                              -3-                         2:19-CV-01544-WBS-KJN

                         105794104.1 0069594- 00002
                     1   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

                     2   publication not involving a violation of this Order, including becoming part of the public record

                     3   through trial or otherwise; and (b) any information known to the Receiving Party prior to the

                     4   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

                     5   information lawfully and under no obligation of confidentiality to the Designating Party. Any use of

                     6   Protected Material at trial shall be governed by a separate agreement or order.

                     7   4.       DURATION

                     8            Even after final disposition of this litigation, the confidentiality obligations imposed by this

                     9   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

                    10   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

                    11   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

                    12   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

                    13   time limits for filing any motions or applications for extension of time pursuant to applicable law.

                    14   5.       DESIGNATING PROTECTED MATERIAL

                    15            5.1       Exercise of Restraint and Care in Designating Material for Protection. Each Party or

                    16   Non-Party that designates information or items for protection under this Order must take care to

                    17   limit any such designation to specific material that qualifies under the appropriate standards. The

                    18   Designating Party must designate for protection only those parts of material, documents, items, or

                    19   oral or written communications that qualify – so that other portions of the material, documents,

                    20   items, or communications for which protection is not warranted are not swept unjustifiably within
                    21   the ambit of this Order.

                    22            Mass, indiscriminate, or routinized designations are prohibited unless the Parties agree that

                    23   in light of the volume of documents to be produced, it would be impractical, unduly burdensome

                    24   and/or would cause significant delay in production to individually review each potentially

                    25   responsive document before production.

                    26            If it comes to a Designating Party’s attention that information or items that it designated for
                    27   protection do not qualify for protection, that Designating Party must promptly notify all other

                    28   Parties that it is withdrawing the inapplicable designation.
S TOE L R IVES LLP
ATTO RNEY S AT LAW
                          [PROPOSED] STIPULATED PROTECTIVE
   SACRA M E NT O         ORDER
                                                                            -4-                         2:19-CV-01544-WBS-KJN

                         105794104.1 0069594- 00002
                     1            5.2       Manner and Timing of Designations. Except as otherwise provided in this Order

                     2   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

                     3   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

                     4   designated before the material is disclosed or produced.

                     5            Designation in conformity with this Order requires:

                     6                  (a) for information in documentary form (e.g., paper or electronic documents, but

                     7   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

                     8   affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a portion

                     9   or portions of the material on a page qualifies for protection, the Producing Party also must clearly

                    10   identify the protected portion(s) (e.g., by making appropriate markings in the margins).

                    11   A Party or Non-Party that makes original documents or materials available for inspection need not

                    12   designate them for protection until after the inspecting Party has indicated which material it would

                    13   like copied and produced. During the inspection and before the designation, all of the material made

                    14   available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has

                    15   identified the documents it wants copied and produced, the Producing Party must determine which

                    16   documents, or portions thereof, qualify for protection under this Order. Then, before producing the

                    17   specified documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page

                    18   that contains Protected Material. If only a portion or portions of the material on a page qualifies for

                    19   protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making

                    20   appropriate markings in the margins).
                    21                  (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

                    22   Designating Party identify on the record, before the close of the deposition, hearing, or other

                    23   proceeding, all protected testimony.

                    24                  (c) for information produced in some form other than documentary and for any other

                    25   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

                    26   containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a
                    27   portion or portions of the information or item warrant protection, the Producing Party, to the extent

                    28   practicable, shall identify the protected portion(s).
S TOE L R IVES LLP
ATTO RNEY S AT LAW
                          [PROPOSED] STIPULATED PROTECTIVE
   SACRA M E NT O         ORDER
                                                                              -5-                         2:19-CV-01544-WBS-KJN

                         105794104.1 0069594- 00002
                     1            5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

                     2   designate qualified information or items does not, standing alone, waive the Designating Party’s

                     3   right to secure protection under this Order for such material. Upon timely correction of a

                     4   designation, the Receiving Party must make reasonable efforts to assure that the material is treated

                     5   in accordance with the provisions of this Order.

                     6   6.       ATTORNEYS’ EYES ONLY

                     7            6.1       This protective order does not prejudice the ability of any party to seek an

                     8   Attorney’s Eyes Only designation at a later date by way of stipulation or agreement of the parties,

                     9   separate motion, or informal discovery conference for any specific document or information. The

                    10   party seeking an Attorney’s Eyes Only designation has the burden of persuasion in establishing a

                    11   specific document or information is entitled to the Attorney’s Eyes Designation. Once a document

                    12   or information is determined to have an Attorneys’ Eyes Only designation (either by way of

                    13   stipulation or agreement of the parties or by ruling of the Court), the information contained

                    14   therein shall be disclosed only to the Court, counsel for the Requesting Party (including the

                    15   paralegal, consultants, clerical, and secretarial staff employed by such counsel) to the above-

                    16   captioned litigation, and other persons identified in paragraph 8 below, but shall not be disclosed

                    17   to the Requesting Party itself, or to an officer, director or employee of a party, unless otherwise

                    18   agreed or ordered.

                    19   7.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

                    20            7.1       Timing of Challenges. Any Party or Non-Party may challenge a designation of
                    21   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

                    22   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

                    23   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

                    24   challenge a confidentiality designation by electing not to mount a challenge promptly after the

                    25   original designation is disclosed.

                    26            7.2       Meet and Confer. The Challenging Party shall initiate the dispute resolution process
                    27   by providing written notice of each designation it is challenging and describing the basis for each

                    28   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must
S TOE L R IVES LLP
ATTO RNEY S AT LAW
                          [PROPOSED] STIPULATED PROTECTIVE
   SACRA M E NT O         ORDER
                                                                             -6-                         2:19-CV-01544-WBS-KJN

                         105794104.1 0069594- 00002
                     1   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

                     2   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

                     3   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

                     4   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

                     5   Party must explain the basis for its belief that the confidentiality designation was not proper and

                     6   must give the Designating Party an opportunity to review the designated material, to reconsider the

                     7   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

                     8   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

                     9   has engaged in this meet and confer process first or establishes that the Designating Party is

                    10   unwilling to participate in the meet and confer process in a timely manner.

                    11            7.3       Judicial Intervention. If the Parties cannot resolve a challenge without court intervention, the

                    12   Designating Party shall file and serve a motion to retain confidentiality within 21 days of the initial notice of

                    13   challenge or within 14 days of the parties agreeing that the meet and confer process will not resolve their

                    14   dispute, whichever is earlier. Each such motion must be accompanied by a competent declaration affirming

                    15   that the movant has complied with the meet and confer requirements imposed in the preceding paragraph.

                    16   Failure by the Designating Party to make such a motion including the required declaration within 21 days (or

                    17   14 days, if applicable) shall automatically waive the confidentiality designation for each challenged

                    18   designation. After three failed challenges in court, the burden shall shift to the Challenging Party to move to

                    19   challenge the confidentiality designation for any further designation disputes. In addition, the Challenging

                    20   Party may file a motion challenging a confidentiality designation at any time if there is good cause for doing

                    21   so, including a challenge to the designation of a deposition transcript or any portions thereof. Any motion

                    22   brought pursuant to this provision must be accompanied by a competent declaration affirming that the

                    23   movant has complied with the meet and confer requirements imposed by the preceding paragraph.

                    24            The burden of persuasion in any such challenge proceeding shall be on the Designating

                    25   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

                    26   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.
                    27   Unless the Designating Party has waived the confidentiality designation by failing to file a motion

                    28   to retain confidentiality as described above, all parties shall continue to afford the material in
S TOE L R IVES LLP
ATTO RNEY S AT LAW
                          [PROPOSED] STIPULATED PROTECTIVE
   SACRA M E NT O         ORDER
                                                                                 -7-                           2:19-CV-01544-WBS-KJN

                         105794104.1 0069594- 00002
                     1   question the level of protection to which it is entitled under the Producing Party’s designation until

                     2   the court rules on the challenge.

                     3   8.       ACCESS TO AND USE OF PROTECTED MATERIAL

                     4            8.1       Basic Principles. A Receiving Party may use Protected Material that is disclosed or

                     5   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

                     6   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

                     7   the categories of persons and under the conditions described in this Order. When the litigation has

                     8   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

                     9   DISPOSITION).

                    10            Protected Material must be stored and maintained by a Receiving Party at a location and in a

                    11   secure manner that ensures that access is limited to the persons authorized under this Order.

                    12            8.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

                    13   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

                    14   information or item designated “CONFIDENTIAL” only to:

                    15                  (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

                    16   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information

                    17   for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is

                    18   attached hereto as Exhibit A;

                    19                  (b) the officers, directors, and employees (including House Counsel) of the Receiving

                    20   Party to whom disclosure is reasonably necessary for this litigation and who have signed the
                    21   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                    22                  (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

                    23   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

                    24   to Be Bound” (Exhibit A);

                    25                  (d) the court and its personnel;

                    26                  (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and
                    27   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

                    28   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
S TOE L R IVES LLP
ATTO RNEY S AT LAW
                          [PROPOSED] STIPULATED PROTECTIVE
   SACRA M E NT O         ORDER
                                                                              -8-                         2:19-CV-01544-WBS-KJN

                         105794104.1 0069594- 00002
                     1                 (f) during their depositions, witnesses in the action to whom disclosure is reasonably

                     2   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

                     3   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

                     4   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

                     5   bound by the court reporter and may not be disclosed to anyone except as permitted under this

                     6   Stipulated Protective Order.

                     7                 (g) the author or recipient of a document containing the information or a custodian or

                     8   other person who otherwise possessed or knew the information.

                     9   9.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

                    10            LITIGATION

                    11            If a Party is served with a subpoena or a court order issued in other litigation that compels

                    12   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party

                    13   must:

                    14                 (a) promptly notify in writing the Designating Party. Such notification shall include a

                    15   copy of the subpoena or court order;

                    16                 (b) promptly notify in writing the party who caused the subpoena or order to issue in the

                    17   other litigation that some or all of the material covered by the subpoena or order is subject to this

                    18   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

                    19                 (c) cooperate with respect to all reasonable procedures sought to be pursued by the

                    20   Designating Party whose Protected Material may be affected.
                    21            If the Designating Party timely seeks a protective order, the Party served with the subpoena

                    22   or court order shall not produce any information designated in this action as “CONFIDENTIAL”

                    23   before a determination by the court from which the subpoena or order issued, unless the Party has

                    24   obtained the Designating Party’s permission. The Designating Party shall bear the burden and

                    25   expense of seeking protection in that court of its confidential material – and nothing in these

                    26   provisions should be construed as authorizing or encouraging a Receiving Party in this action to
                    27   disobey a lawful directive from another court.

                    28   ///
S TOE L R IVES LLP
ATTO RNEY S AT LAW
                          [PROPOSED] STIPULATED PROTECTIVE
   SACRA M E NT O         ORDER
                                                                            -9-                        2:19-CV-01544-WBS-KJN

                         105794104.1 0069594- 00002
                     1   10.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

                     2            LITIGATION

                     3                 (a) The terms of this Order are applicable to information produced by a Non-Party in

                     4   this action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

                     5   connection with this litigation is protected by the remedies and relief provided by this Order.

                     6   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional

                     7   protections.

                     8                 (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

                     9   Party’s confidential information in its possession, and the Party is subject to an agreement with the

                    10   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

                    11                      (1) promptly notify in writing the Requesting Party and the Non-Party that some or

                    12   all of the information requested is subject to a confidentiality agreement with a Non-Party;

                    13                      (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order

                    14   in this litigation, the relevant discovery request(s), and a reasonably specific description of the

                    15   information requested; and

                    16                      (3) make the information requested available for inspection by the Non-Party.

                    17                 (c) If the Non-Party fails to object or seek a protective order from this court within 14

                    18   days of receiving the notice and accompanying information, the Receiving Party may produce the

                    19   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

                    20   seeks a protective order, the Receiving Party shall not produce any information in its possession or
                    21   control that is subject to the confidentiality agreement with the Non-Party before a determination by

                    22   the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

                    23   seeking protection in this court of its Protected Material.

                    24   11.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                    25            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

                    26   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,
                    27   the Receiving Party must immediately (a) notify in writing the Designating Party of the

                    28   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected
S TOE L R IVES LLP
ATTO RNEY S AT LAW
                          [PROPOSED] STIPULATED PROTECTIVE
   SACRA M E NT O         ORDER
                                                                            -10-                        2:19-CV-01544-WBS-KJN

                         105794104.1 0069594- 00002
                     1   Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

                     2   terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and

                     3   Agreement to Be Bound” that is attached hereto as Exhibit A.

                     4   12.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

                     5            MATERIAL

                     6            When a Producing Party gives notice to Receiving Parties that certain inadvertently

                     7   produced material is subject to a claim of privilege or other protection, the obligations of the

                     8   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

                     9   is not intended to modify whatever procedure may be established in an e-discovery order that

                    10   provides for production without prior privilege review. Pursuant to Federal Rule of Evidence 502(d)

                    11   and (e), insofar as the parties reach an agreement on the effect of disclosure of a communication or

                    12   information covered by the attorney-client privilege or work product protection, the parties may

                    13   incorporate their agreement in the stipulated protective order submitted to the court.

                    14   13.      MISCELLANEOUS

                    15            13.1      Right to Further Relief. Nothing in this Order abridges the right of any person to

                    16   seek its modification by the court in the future.

                    17            13.2      Right to Assert Other Objections. By stipulating to the entry of this Protective Order

                    18   no Party waives any right it otherwise would have to object to disclosing or producing any

                    19   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

                    20   Party waives any right to object on any ground to use in evidence of any of the material covered by
                    21   this Protective Order.

                    22            13.3      Filing Protected Material. Without written permission from the Designating Party or a

                    23   court order secured after appropriate notice to all interested persons, a Party may not file in the public record

                    24   in this action any Protected Material. A Party that seeks to file under seal any Protected Material must

                    25   comply with Civil Local Rule 141. Protected Material may only be filed under seal pursuant to a court order

                    26   authorizing the sealing of the specific Protected Material at issue.

                    27   14.      FINAL DISPOSITION

                    28            Within 60 days after the final disposition of this action, as defined in paragraph 4, each
S TOE L R IVES LLP
ATTO RNEY S AT LAW
                          [PROPOSED] STIPULATED PROTECTIVE
   SACRA M E NT O         ORDER
                                                                              -11-                           2:19-CV-01544-WBS-KJN

                         105794104.1 0069594- 00002
                     1   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

                     2   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

                     3   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

                     4   the Protected Material is returned or destroyed, the Receiving Party must submit a written

                     5   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

                     6   by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material

                     7   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

                     8   abstracts, compilations, summaries or any other format reproducing or capturing any of the

                     9   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy

                    10   of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

                    11   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

                    12   and expert work product, even if such materials contain Protected Material. Any such archival

                    13   copies that contain or constitute Protected Material remain subject to this Protective Order as set

                    14   forth in Section 4 (DURATION).

                    15   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                    16

                    17    DATED: March 25, 2020                              STOEL RIVES LLP

                    18

                    19                                                       By: /s/ Nicholas Karkazis
                                                                                THOMAS A. WOODS
                    20                                                          NICHOLAS D. KARKAZIS
                                                                                Attorneys for Defendants
                    21                                                          EDWARD ROE and POWER BUSINESS
                                                                                TECHNOLOGY, LLC
                    22

                    23

                    24

                    25

                    26
                    27

                    28
S TOE L R IVES LLP
ATTO RNEY S AT LAW
                          [PROPOSED] STIPULATED PROTECTIVE
   SACRA M E NT O         ORDER
                                                                         -12-                        2:19-CV-01544-WBS-KJN

                         105794104.1 0069594- 00002
                     1
                          DATED: March 25, 2020                                OGLETREE, DEAKINS, NASH, SMOAK &
                     2                                                         STEWART, P.C.

                     3

                     4                                                         By: /s/ Graham Hoerauf
                                                                                  DAVID A. GARCIA
                     5                                                            GRAHAM M. HOERAUF
                                                                                  ROBERT R. VORHEES
                     6                                                            Attorneys for Plaintiff ZOOM IMAGING
                                                                                  SOLUTIONS, INC.
                     7                                                         PORTER SCOTT
                          DATED: March 25, 2020
                     8

                     9                                                         By: /s/ Jeffrey Nordlander
                                                                                  MARTIN N. JENSEN
                    10                                                            JEFFREY A. NORDLANDER
                                                                                  Attorneys for DEFENDANTS MAX
                    11                                                            RAMSAY, JON CROSSEN, CORINNE
                                                                                  FUERST, ANDY ALSWEET, KEVIN
                    12                                                            TOON, JASON PEEBLER, ABIGAIL
                                                                                  NEAL, BRYAN DAVIS and MAURA
                    13                                                            LOPEZ
                    14

                    15                                                   ORDER
                    16               The Court has reviewed the parties’ stipulated protective order, and GRANTS the request
                    17   subject to the following clarification. It is unclear as to the parties’ intent concerning the duration
                    18   of the Court’s jurisdiction regarding this protective order. The Local Rules indicate that once this
                    19   action is closed, “unless otherwise ordered, the Court will not retain jurisdiction over enforcement
                    20   of the terms of any protective order filed in that action.” L.R. 141.1(f). Courts in the district
                    21   generally do not agree to retain jurisdiction after closure of the case, and the Court sees no reason
                    22   to do so here. See, e.g., MD Helicopters, Inc. v. Aerometals, Inc., 2017 WL 495778 (E.D. Cal.,
                    23   February 03, 2017). Thus, for clarity, the undersigned informs the parties that once the case is
                    24   closed, the Court will not retain jurisdiction over any disputes regarding this protective order.
                    25   Dated: March 30, 2020
                    26
                    27   zoom.1544

                    28
S TOE L R IVES LLP
ATTO RNEY S AT LAW
                          [PROPOSED] STIPULATED PROTECTIVE
   SACRA M E NT O         ORDER
                                                                           -13-                        2:19-CV-01544-WBS-KJN

                         105794104.1 0069594- 00002
                     1                                                    EXHIBIT A

                     2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                     3            I, _____________________________ [print or type full name], of _________________ [print or

                     4   type full address], declare under penalty of perjury that I have read in its entirety and understand the

                     5   Stipulated Protective Order that was issued by the United States District Court for the Eastern District of

                     6   California on ___________ [date] in the case of Zoom Imaging Solutions, Inc. v. Edward Roe, et al., Case

                     7   No. 2:19-CV-01544-WBS-KJN. I agree to comply with and to be bound by all the terms of this Stipulated

                     8   Protective Order and I understand and acknowledge that failure to so comply could expose me to sanctions

                     9   and punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner any

                    10   information or item that is subject to this Stipulated Protective Order to any person or entity except in

                    11   strict compliance with the provisions of this Order.

                    12            I further agree to submit to the jurisdiction of the United States District Court for the Eastern

                    13   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even if

                    14   such enforcement proceedings occur after termination of this action.

                    15            I hereby appoint __________________________ [print or type full name] of

                    16   _______________________________________ [print or type full address and telephone number] as my

                    17   California agent for service of process in connection with this action or any proceedings related to

                    18   enforcement of this Stipulated Protective Order.

                    19

                    20   Date: _________________________________

                    21   City and State where sworn and signed: _________________________________

                    22   Printed name: ______________________________
                                 [printed name]
                    23
                         Signature: __________________________________
                    24
                                 [signature]
                    25

                    26
                    27

                    28   42313045.1

S TOE L R IVES LLP
ATTO RNEY S AT LAW
                          [PROPOSED] STIPULATED PROTECTIVE
   SACRA M E NT O         ORDER
                                                                                -14-                          2:19-CV-01544-WBS-KJN

                         105794104.1 0069594- 00002
